IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

HARLEY MARINE SERVICES, INC., a        )                         No. 81233-5-I
Washington Corporation, and OLYMPIC    )
TUG & BARGE, INC., a Washington        )                         DIVISION ONE
Corporation,                           )
                                       )                         UNPUBLISHED OPINION
                 Appellants,           )
                                       )
             v.                        )
                                       )
SVEN CHRISTENSEN, and the marital      )
community composed thereof, Washington )
State residents,                       )
                                       )
                 Respondent.           )
                                       )

        HAZELRIGG, J. — Harley Marine Services, Inc. and Olympic Tug & Barge,

 Inc. seek reversal of a superior court order denying their motion to compel

 arbitration of counterclaims brought by their former employee, Sven Christensen.

 They contend that the court erred in ruling that an arbitration provision that

 Christensen accepted as part of his initial application for a position as port captain

 did not apply to his subsequent role as regional vice president. Because the

 language and objective of the contract as a whole indicate that the agreement was

 only intended to cover the position referenced in the application, we affirm.




   Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 81233-5-I/2


                                       FACTS

       Olympic Tug & Barge, Inc. (Olympic), a subsidiary of Harley Marine

Services, Inc. (Harley), provides fuel bunkering services to commercial vessels in

Washington and elsewhere on the west coast of the United States.                Sven

Christensen applied for a port captain position with Olympic in December 2005.

The employment application included nine preemployment certifications that

Christensen was required to initial individually.     One contained an arbitration

provision: “Any claim or controversy arising out of either the failure to offer

employment, or the termination of my employment . . . shall be submitted to binding

arbitration in accordance with the J-A-M-S/Endispute Arbitration Rules and

Procedures for Employment Disputes.” Christensen initialed all nine certifications.

He also signed the application under an acknowledgement that his signature

certified his agreement “to be bound by the terms and conditions stated in this

application, including the arbitration provision set forth above.”

       Christensen was hired as a port captain on January 1, 2006. He was

promoted to general manager of Olympic around September 2006. He did not

complete a new application before accepting the new position. In March 2017, he

was promoted again to a regional vice president role.                In October 2018,

Christensen negotiated and signed an employment agreement with Harley Franco,

the chief executive officer of Harley. The 2018 employment agreement did not

contain an arbitration provision, nor did it explicitly incorporate, supersede, or

merge with the original employment application.          Christensen occupied the

regional vice president role until the end of his employment in July 2019.




                                         -2-
No. 81233-5-I/3


       In September 2019, Harley and Olympic (collectively, HMS) filed suit

against Christensen, alleging tortious interference with business expectancy,

breach of the duty of loyalty, breach of the Washington Uniform Trade Secrets Act1

and unfair competition, and unjust enrichment.         Christensen counterclaimed

against both entities for breach of the 2018 employment agreement,

defamation/libel, false light invasion of privacy, and blacklisting. HMS moved to

compel arbitration of Christensen’s counterclaims.      The trial court denied the

motion, ruling that (1) the arbitration agreement from the employment application

applied only to the port captain position that Christensen originally held, (2) the

arbitration agreement did not apply to Christensen’s subsequent positions at

Olympic or HMS, (3) the 2018 employment agreement between Harley Franco and

Christensen did not require arbitration of Christensen’s claims, and (4)

Christensen’s counterclaims did not arise out of his employment as a port captain

at Olympic. HMS appealed.


                                    ANALYSIS

       HMS argues that the trial court erred in concluding that the contract

containing the parties’ agreement to arbitrate applied only to Christensen’s original

position as port captain and not to his employment as a vice president. We review

a trial court’s decision on a motion to compel arbitration de novo. Zuver v. Airtouch

Commc’ns, Inc., 153 Wn.2d 293, 302, 103 P.3d 753 (2004).

       As the parties acknowledged at oral argument, before deciding whether

specific claims are subject to arbitration, the trial court must determine whether a


       1   Ch. 19.108 RCW.


                                        -3-
No. 81233-5-I/4


valid agreement to arbitrate is in effect. See Heights at Issaquah Ridge, Owners

Ass’n v. Burton Landscape Grp., Inc., 148 Wn. App. 400, 405, 200 P.3d 254 (2009)

(“‘[I]t is the court’s duty to determine whether the parties have agreed to arbitrate

a particular dispute.’” (quoting Peninsula Sch. Dist. No. 401 v. Pub. Sch. Emps. of

Peninsula, 130 Wn.2d 401, 413, 924 P.2d 13 (1996))). The usual rules of contract

interpretation govern interpretation of an employment contract.            Kloss v.

Honeywell, Inc., 77 Wn. App. 294, 298, 890 P.2d 480 (1995). Washington follows

the objective theory of contract interpretation, under which courts must attempt to

ascertain the intent of the parties from the objective manifestations of the

agreement and ordinary meaning of the words within the contract.              Hearst

Commc’ns, Inc. v. Seattle Times Co., 154 Wn.2d 493, 503–04, 115 P.3d 262

(2005). We determine the intent of the contracting parties by considering the

language of the agreement as well as “the contract as a whole, the subject matter

and objective of the contract, all the circumstances surrounding the making of the

contract, the subsequent acts and conduct of the parties to the contract, and the

reasonableness of respective interpretations advocated by the parties.” Martinez

v. Miller Indus., Inc., 94 Wn. App. 935, 943, 974 P.2d 1261 (1999) (quoting Tanner

Elec. Coop. v. Puget Sound Power & Light, 128 Wn.2d 656, 674, 911 P.2d 1301

(1996)).

       HMS contends that the arbitration provision applies to Christensen’s

employment in general and is not restricted to his specific role as a port captain.

In support of its argument, it points out that many of the individual certifications

refer to the applicant’s employment in general terms:




                                        -4-
No. 81233-5-I/5


       If employed by Olympic Tug & Barge, I will abide by Company rules
       and practices. I understand that I will be required to possess a
       current U.S. Coast Guard Merchant Mariner’s Document.

       ...

       I agree to submit to legally permissible drug and alcohol testing upon
       request by Olympic Tug & Barge. I recognize that the results of these
       tests may be used to determine my employment or continued
       employment. I understand and expressly agree that if employed by
       Olympic Tug & Barge, storage areas provided for me are open to
       investigation by the Company without prior notice to me.

       ...

       If I am employed by Olympic Tug & Barge, I understand my
       employment can be terminated, with or without cause and with or
       without notice, at any time at the option of the Company or myself.[ ]
       Only the President of the Company has the authority to make any
       agreement contrary to the foregoing and then only in writing. I further
       expressly agree that, with respect to the at-will employment
       relationship, this constitutes the full, complete and final expression
       of the parties’ intent concerning the nature of any employment
       relationship between myself and Olympic Tug & Barge.

The broad language of these provisions relating to the applicant’s “employment”

indicates that the certifications apply regardless of the specific position held by the

employee.

       However, Christensen points to the first preemployment certification

contained in the 2005 application as evidence that the agreement applies only to

the port captain position: “I understand that this application is only valid for the

position applied for at present and that Olympic T&B is not obligated to retain or

consider this application for future openings.” HMS contends that this language

means that Christensen would need to reapply to be considered for other positions

but does not limit the subsequent certifications to the port captain position.




                                         -5-
No. 81233-5-I/6


       Although many of the certifications refer to the applicant’s employment in

broad terms, the subject matter and objective of the contract weighs against

applying its terms to the employment relationship as a whole. The terms governing

Christensen’s employment are all presented in the context of being offered the

specific position for which he was applying: the position of port captain. The

phrasing of the first certification bolsters this conclusion. The interpretation that

HMS proposes would require a distinction between the application and the

preemployment certifications to conclude that, although the application was only

valid for the port captain position, the certifications remained valid for Christensen’s

employment as a whole. However, the certifications are presented as part of the

employment application, not as a separate employee agreement. By tying the

certifications to the application for a specific position, HMS limited the applicability

of the contract. HMS does not appear to argue that Christensen’s counterclaims

arise out of his employment as port captain. The trial court did not err in concluding

that the arbitration provision in the 2005 agreement applied only to Christensen’s

position as port captain.2

       HMS argues that the trial court erred in determining the issue of arbitrability

rather than deferring this determination to an arbitrator. Because the court ruled

that the arbitration provision did not apply to Christensen’s employment as vice

president, it did not consider whether his counterclaims arose from his employment




         2 HMS argues that the trial court “implicitly concluded that the [2018 employment

agreement] constituted a completely integrated agreement, superseding the Olympic T&B
arbitration agreement.” However, the record does not support this characterization. The court
determined that the 2005 certifications never applied to the 2018 agreement, not that the 2018
agreement nullified them.


                                            -6-
No. 81233-5-I/7


in that role.   Accordingly, the trial court’s order did not determine whether

Christensen’s counterclaims were arbitrable; that is, it did not decide whether they

fell within the scope of a valid arbitration provision. We need not address the

remaining arguments made by HMS.

       Affirmed.




WE CONCUR:




                                       -7-